DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 10, 12 – 13, 16 – 19, and 21 – 24 are pending for examination.


Claim Objections
Claims 1 – 10, 12, and 23 – 24 are objected to because of the following informalities:  
As to claim 1, line 15, “the API” lacks proper antecedent basis.
As to claim 2, line 4, “a model” should have been “the model” and line 5 “the API” lacks proper antecedent basis.
As to claim 4, lines 1 – 2, “a model” for an API” should have been --the model for an API--.
As to claim 7, lines 2 – 3, “less that” and “father” should have been --less than-- and –farther--, respectively.
As to claim 19, “the creating the tree structure and the combining of the path segments of the additional URLs into the tree structure comprise recording a name and the count for each of the plurality of nodes” should have been --the program instructions to create the tree structure and the program instructions to combine the path segments of the additional URLs into the tree structure comprise further program instructions to record a name and the count for each of the plurality of nodes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10, 12, and 23 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, line 14, “has seen enough examples” is a relative term. They are not clarifying what these “examples” are and how “seen enough” is determined. Mainly, it is not clear if they are talking about a particular number of times the URL corresponding to the first path is invoked/called (i.e. the URL for the first path is invoked above a threshold so the “first path has seen enough examples” for the URL invocation) or if the confidence factor is above a certain threshold (i.e. the confidence factor for the first path is above a threshold and a model for the API should be extracted). They need to clarify what they mean by phrases “has seen enough” and “examples”.
Claims 2 – 10, 12, and 23 – 24 are rejected as their rejected independent claim.


Allowable Subject Matter
Claims 13, 16-19, and 21 - 22 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-10, 12, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Masuda, (US PUB 2017/0277756), discloses method for generating model for relationship between APIs (abstract and figures 1 – 7).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194